Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Posture: Final Rejection
This is a reissue application filed on 08/23/2018 of US patent 9,422,574 B2, Issued on Aug. 23, 2016. The reissue application is assigned as US 16/110,010.
A Final office action was mailed on 4/19/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

All previous rejections not reiterated in this office action are withdrawn.

Status of Claims and claim Interpretation
Claim 1 was originally present in the issued '574 patent. 
Claim 1 was canceled and new claims 2-37 were added 8/23/2018 amendment.
Claims 8-9 canceled, new claims 38-49 added, and claim 2 is amended by the amendment filed on 3/11/2021. 
Claims 23-35 and 46-49 are canceled; claims 36, 38 are amended by the amendment filed on 10/4/2021.
Claims 2-7, 10-22, 36-45 are currently present in this reissue application.
The vectors of the present claims include 5` to 3` configuration of expression cassettes (MASM)-(POI)-(MSM)-(PSM).
Rejection under 35 USC 251
1.	Claims 36-37 are rejected under 35 USC 251 for lack of defect in the original patent and lack of any error in obtaining the original patent. See MPEP 1412.01(I). 
As per MPEP 1412.01.I, where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim. Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251. 
A review of the prosecution history of the 13/482,117 application that resulted in the present `574 patent showed a restriction requirement (10/12/2012) was made in the `117 application. 
Patentee elected Group I, claims 1-20 drawn to a nucleic acid vector (2/12/2013 response in the `117 application). Claims 1-20 were examined and rejected, and Claims 21-26 were withdrawn as non-elected inventions, and the restriction requirement was made Final (4/24/2013 office action). The non-elected withdrawn claims 21-26 were finally canceled by the 7/15/2014 amendment in the `117 application. Applicants failed to file a continuing/divisional application of the non-elected invention in response to the restriction requirement in the `117 application. By acquiescing in the examiner's restriction requirement, and failing to file divisional applications on the subject matter of non-elected claims, applicants foreclosed (because that was not error) his right to claim that subject matter, which cannot be corrected by filing this reissue application.
In this reissue new 36-37 recite “a polypeptide obtained from the mammalian cell”, which is substantially identical to the withdrawn claims 25-26 of the `117 application. 
Thus, in this reissue new claims 36-37 are not distinct from the non-elected inventions of the `117 application. Accordingly, the presentation of these claims is precluded under 35 USC 251. (See In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977) cited in the MPEP 1412.1.I). 

Accordingly, new reissue claims 36-37 are rejected under 35 USC 251 for lack of any defect in the original patent and lack of any error in obtaining the original patent.

Response to Arguments
Regarding the rejection under 35 USC 251 (lack of any error in obtaining the original patent), applicant asserts that claims 23-35 and 46-49 have been canceled, and claim 36 has been amended to depend from claim 12. None of the restriction groups from the parent `117 application which resulted in the original patent were directed to the subject matter of claim 36 (i.e., a polypeptide obtained from a mammalian cell). Therefore, claims 36-37 correspond to an overlooked aspect for which coverage is now being sought and can be prosecuted in the present reissue (see page 1 of the 10/14/2021 response).


According to MPEP 1412.01.I, failure to timely file a continuing application prior to issuance of original patent is not considered to be error in the issued patent. Applicant’s assertions that the new reissue claims 36-37 are significantly different from claims 25-26 of the `117 application are not persuasive because the inventions of both the withdrawn claim 25 of the `117 application and new reissue claim 36 are drawn to polypeptides (product-by-process). In this reissue new claims 36-37 recite “a polypeptide obtained  from a mammalian cell”, which are substantially identical to the “polypeptide obtained by the method” in claim 25-26 of the `117 application. The recited “polypeptide obtained from the mammalian cell” in the reissue claim 36 is not drawn to a distinct invention that was not covered by a claim at any point during the prosecution of the original application. Thus, the “polypeptides” in claim 36-37 do not correspond to an overlooked aspect. Even if the reissue claims 36-37 were presented along with the original `117 application prior to the restriction, the claims would have been restricted out along with the claims 25-26 reciting polypeptides in the `117 application. Where a restriction (or In re Orita, 550 F.2d 1277, 1280, 193 USPQ 145, 148 (CCPA 1977) cited in the MPEP 1412.01.I). 

Conclusion
Claims 36-37 are rejected. Claims 2-22 and 38-45 are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,422,574 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

All correspondence relating to this Reissue proceeding should be directed to:

By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450


Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit

401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Sharon Turner/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexam Unit 3991